DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 4is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes the term “close” can have divergent interpretations between different people of ordinary skill in the art.  Claim 5 depends on claim 4 and hence is also rejected.
Claim 9 line 1 recites “the sterilization unit under the fan”. There is a lack of antecedent basis in previous claim limitations for “the sterilization unit under the fan. 
Claim 9 line 2 recites “the sterilization unit over the fan”.  There is a lack of antecedent basis in previous claim limitations for “the sterilization unit over the fan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chinese reference(CN104406239A).
	Chinese reference teaches an air purifier comprising a housing(air purifier housing in figure 1) having an air outlet(openings in top cover 1) and an air inlet(circumferential openings in figure 2) under the air outlet, the air outlet being provided with outlet holes(openings in figure 2), the air inlet provided with inlet holes, a filtering chamber being formed in the housing by the air outlet and the air inlet, and the filtering chamber comprising a first chamber communicating with the inlet holes and a second chamber communicating with the outlet holes, a filter unit(filter core 7) , disposed in the first chamber and comprising a filter cylinder(screen 8) and a filter structure(filter core 7) disposed in the filter cylinder, and at least one sterilization unit(sterilizing filter layer(4) with central ultraviolet lamp) , disposed in the filtering chamber, and comprising an ultraviolet light source and a control circuit board(electronic element 10, noting electronic element is connected to UV lamp; para 0017), wherein a fan(3) is disposed in the second chamber of the housing and over the sterilization unit, the fan is used to make air outside the housing enter through the inlet holes, pass through the filter unit and the sterilization unit and flow out at the outlet holes.  
	Chinese reference further teaches wherein a bottom of the housing is an opening, and a cover(9) is provided for sealing the opening.  Chinese reference further teaches wherein the outlet holes are located at or near a top of the air outlet(openings in figure 2), and the inlet holes(openings in figure 2) surround the air inlet.  Chinese reference further teaches wherein the filter structure is close to the inlet holes.  Chinese reference further teaches wherein the filter cylinder has a hollow core(noting hollow core of filter core 7) around which the filter structure is arranged.  Chinese reference further teaches wherein the first chamber is located in the air inlet, and the second chamber is located in the air outlet.  Chinese reference further teaches wherein the sterilization unit is located under the fan(3) and between the first chamber and the second chamber.  Chinese reference further teaches wherein the control circuit board(10) of the sterilization unit is electrically connected with a power supply connector, and the power supply connector corresponds to a power supply hole of the housing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN104406239A) taken together with Chinese reference(CN104482604A).
	Chinese reference (CN104406239A) teaches all of the limitations of claim 8 but is silent as to wherein the sterilization unit is two in number, and the two sterilization units are separately located over and under the fan.  Chinese reference(CN104482604A) teaches an air purifier housing including an air inlet(7), an air outlet(1), a fan(5) located within the housing, and a UV lamp(4) located over and downstream of the fan.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a second sterilization unit above the fan(3) of Chinese reference (CN104406239A) and upstream of the air outlet to provide for air sterilization in a location downstream of the fan. 
	Chinese reference (CN104406239A) taken together with Chinese reference(CN104482604A) further teaches wherein the sterilization unit under the fan shines downward and the sterilization unit over the fan shines upward.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 12, 2022